DETAILED ACTION
1.	Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/784560, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/784560 fails to provide adequate support for at least the claimed “website or web application that enables the podcasters to manage podcasts and observe analytics from the chatrooms of each of their podcasts”.
Accordingly, the claims in this application are given an effective filing date as to the date filed, 12/18/2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer implemented technological solutions as claimed are not a statutory process, machine, manufacture, or composition of matter. The claims recite computer implemented technological solutions comprising a mobile application and a website/web application which is merely software and not a process, machine, manufacture, or composition of matter. Accordingly, the claims are directed towards software per se and not directed towards patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification is not enabling for at least the below recited in claims 1-12: 
“website or web application that enables the podcasters to manage podcasts and observe analytics from the chatrooms of each of their podcasts”;
 “a podcast streaming application that enables the first listener and one or more second listeners…connect and interact with the first listener and the one or more second listeners, the podcasters, and podcast featured guests, have a live experience and attach media files to a forum”;
“wherein the mobile application is enabled for receiving an invite request from the first listener to the one or more second listeners for the previously recorded podcast, transmitting the invite request to the one or more second listeners; and directing the one or more second listeners to the previously recorded podcast”;
“causing at least one visual feature corresponding to the feedback option that has been selected to be displayed in the second region while the podcast is still being presented, the visual feature having a specific color corresponding to the podcaster, the at least one visual feature displayed to the first listener, the one or more second listeners, and the podcasters live through the graphical user interface, wherein the chatroom is one feedback mechanism wherein chatroom is more than just a comment section wherein the podcasters receive feedback about the podcast, pass in information concerning adverts, sponsorship and merchandise such that the mobile application enables the podcasters to receive donations in the said chatroom, send and receive voice notes, send media attachments and respond to feedbacks”;
“algorithms connect people who listen to the same podcasts”;

“wherein the mobile application provides a visual feature in a third region, the visual feature corresponding to a number of viewers including the first listener and the one or more second listeners are currently viewing the podcast”;
“algorithms select episodes having trending or popular chatrooms and recommends the trending and popular chatrooms to users to join”;
“mobile application enables the podcasters to manage their podcasts and corresponding episodes, claim podcasts, respond to the first listener and the one or more second listeners, open chatrooms, close chatrooms, and promote adverts”;
“wherein the mobile application provides for uploading media files into the second region for viewing in response to the one or more feedback options while the podcast is being presented on the graphical user interface, the media files including image, audio, and video, the media files displayed to the first listener, the one or more second listeners, and the podcasters live through the graphical user interface”;
“mobile application enables podcasters to upload video podcasts or the podcasts with visuals and permit the first listener and the one or more second listeners to the video podcasts and make comments on the video podcasts”;
“wherein the mobile application is enabled for determining that the first listener accessing the podcast has selected a feedback option in response to the podcast and causing at least one visual feature corresponding to the selected feedback option to be displayed in the second region while the podcast is still being presented, the at least one visual feature displayed to the first listener, the one or more second listeners, and the podcasters live through the graphical user interface”;

“wherein the mobile application is enabled for causing one or more newly created podcasts of the first series to be displayed on a discover page on the graphical user interface wherein the mobile application is enabled to provide a feedback mechanism on a discover page”;
“wherein said technological solutions serve as sources of data to discern opinions of a public podcast community; which is done through surveys on the said technological solutions, wherein the mobile  application provides for moderation of the second region in response to one or more administrative sections by the podcaster”;
“said website or said web application provide podcasters with the analytics about their podcasts, when and where episodes are being listened to, a number of people chatting and interacting on each episodes of the podcasts and a rate at which users respond to adverts in their episodes, wherein the mobile application is enabled for directing funds from the first listener to the podcasters in response to a donation by the first listener”.
The specification merely describes or illustrates the above subject matter generally but does not provide the necessary disclosure for one to make the invention as claimed. 

6.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2-12 are further rejected based on their dependency to claim 1, as these claims inherit the issues of their parent claim.
Further, a number of claim amendments were made throughout claims 1-12 and applicants have not provided any indication of where this subject matter is supported. Upon review, at least the below subject matter is not found to be supported anywhere in the disclosure and is further considered to be NEW MATTER: 
“the mobile application having a graphical user interface having a first region and a second region, wherein a previously recorded podcast of a first series by the podcasters is presented in the first region, and wherein one or more feedback is presented in the second region that displays content in responses to one or more feedback options from a first listener, one or more second listeners, and the podcasters, wherein feedback is presented live to the first listener, the one or more second listeners, and the podcasters”
“wherein the mobile application is enabled for receiving an invite request from the first listener to the one or more second listeners for the previously recorded podcast, transmitting the invite request to the one or more second listeners; and directing the one or more second listeners to the previously recorded podcast”;
“wherein the mobile application provides for receiving a feedback option from the podcaster; and causing at least one visual feature corresponding to the feedback option that has been selected to be displayed in the second region while the podcast is still being presented, the visual feature having a specific color corresponding to the podcaster, the at least one visual feature displayed to the first listener, the one or more second listeners, and the podcasters live through the graphical user interface, wherein the chatroom is one feedback mechanism wherein chatroom is more than just a comment 
“wherein the mobile application provides a visual feature in a third region, the visual feature corresponding to a number of viewers including the first listener and the one or more second listeners are currently viewing the podcast”;
“wherein the mobile application provides for uploading media files into the second region for viewing in response to the one or more feedback options while the podcast is being presented on the graphical user interface, the media files including image, audio, and video, the media files displayed to the first listener, the one or more second listeners, and the podcasters live through the graphical user interface”;
“wherein the mobile application is enabled for determining that the first listener accessing the podcast has selected a feedback option in response to the podcast and causing at least one visual feature corresponding to the selected feedback option to be displayed in the second region while the podcast is still being presented, the at least one visual feature displayed to the first listener, the one or more second listeners, and the podcasters live through the graphical user interface”;
“wherein the mobile application is enabled for notifying the first listener in response to the feedback if the feedback was directed to the first listener and notifying the podcasters in response to feedback for the previously recorded podcast”;
“wherein the mobile application is enabled for causing one or more newly created podcasts of the first series to be displayed on a discover page on the graphical user interface wherein the mobile application is enabled to provide a feedback mechanism on a discover page”;

“wherein the mobile application is enabled for directing funds from the first listener to the podcasters in response to a donation by the first listener”;
“wherein the mobile application is enabled for causing one or more second series podcasts of a second series with a relation to the first series to be displayed on a third tabbed section of the second region and causing one or more related podcast of one or more second series to be displayed on the third tabbed section of the second region”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the podcasters" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the podcaster" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are further rejected at least based on their dependency to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, and 6-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Breaker: The Social Podcast App, hereinafter referred to as Breaker, supported by Gelbart (Breaker: The Social Podcast App | Fueled, https://fueled.com/blog/breaker-social-podcast-app/, 4/11/2018) and Reich (Meet Breaker, a young podcast app with a social twist, https://www.idownloadblog.com/2017/05/11/breaker-podcast/, 5/11/2017), and further in view of Haslam (US 2017/0034251 A1), Schneck et al. (US 2020/0007917 A1), and Singh et al. (US 2016/0226926 A1).

In regard to claim 1, Breaker provides one or more computer implemented technological solutions comprising: 
a mobile application for podcast streaming and chatting, said mobile application having chat capability, chatrooms and feedback systems which creates a centralized podcast community; the mobile application for chatting about podcast episodes, wherein the chatrooms connect listeners (Gelbart and Reich (each in entirety) describe Breaker as a podcast app (mobile apps and algorithms) that provides chatting and streaming of podcasts utilizing chatrooms (comment interfaces) and feedback systems (liking podcasts) thereby creating a centralized podcast community (community of listeners)).

providing a website that enables podcasters to manage podcasts (Fig. 3 and Paragraph 0029: web page from podcast host server which includes links for posting podcast files, chatting with other members of podcast community, accessing podcasts, etc).
It would have been obvious to one of ordinary skill in the art, having the teachings of Breaker and Haslam before him before the effective filing date of the claimed invention, to include the website of Haslam, in order to obtain website or web application that enables the podcasters to manage podcasts.  It would have been advantageous for one to utilize such a combination as providing an easy to access central location for podcasters to manage their podcasts.
 	 While Breaker and Haslam teaches chatrooms and a website for podcasters, they fail to show the observe analytics from the chatrooms of each (of) their podcasts, as recited in the claims.  Schneck teaches podcasts similar to that of Breaker and Haslam.  In addition, Schneck further teaches  
	an analysis module that analyses  information collected with respect to podcasts to provide metrics (Paragraph 0035). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Breaker, Haslam, and Schneck before him before the effective filing date of the claimed invention, to modify the chatrooms and a website for podcasters taught by Breaker and Haslam to include an analysis module that analyses information collected with respect to podcasts to provide metrics of Schneck, in order to obtain a website or web application that enables the podcasters to manage podcasts and observe analytics from the chatrooms of each their podcasts.  It would have been advantageous for one to utilize such a combination as providing detailed insights, as suggested by Schneck (Paragraph 0035 lines 11-16).

a graphical user interface having a first region and a second region, wherein a previously recorded podcast of a first series by a podcasters is presented in the first region, and wherein one or more feedback is presented in the second region that displays content in responses to one or more feedback options from a first listener, one or more second listeners, and podcasters, wherein feedback is presented live to the first listener, the one or more second listeners, and the podcasters (Fig. 1, Fig. 3A and Fig. 3C, Paragraph 0005 lines 14-17, Paragraph 0013 lines 1-5, Paragraph 0014 lines 12-14, Paragraph 0025, Paragraph 0029 lines 4-6, Paragraph 0030 lines 1-3, Paragraph 0030 lines 14-15, Paragraph 0031 line 12, Paragraph 0034 lines 1-6, Paragraph 0053 lines 1-6, Paragraph 0054, Paragraph 0058 lines 16-24, Paragraph 0075 lines 1-3, Paragraph 0088, and Paragraph 0093 lines 1-4:user interface provided with a region for displaying a content item (e.g. podcast) and region for displaying a real time communication between an uploader (e.g. podcaster) of the content item and users viewing the content item). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Breaker, Haslam, Schneck, and Singh before him before the effective filing date of the claimed invention, to (Paragraph 0013 lines 1-5).  

In regard to claim 2, the combination of Breaker, Haslam, Schneck, and Singh further teaches wherein said mobile application is functioning as a podcast streaming application that enables the first listener and the one or more second listeners to subscribe to the podcasts, stream podcast episodes, connect and interact with the first listener and the one or more listeners, the podcasters, and podcast featured guests, have a live experience(all above cited portions and discussions from the rejection of claim 1 are incorporated herein) and Singh further discloses attach media files to a forum (Paragraph 0025 lines 8-10, Paragraph 0027 lines 1-3, and Paragraph 0054 lines 12-15)  and wherein a mobile application is enabled for receiving an invite request from a first listener to one or more second listeners for a previously recorded podcast, transmitting the invite request to the one or more second listeners; and directing the one or more second listeners to the previously recorded podcast (Paragraph 0046 and Paragraph 0053).  Accordingly, the combination further discloses wherein said mobile application is functioning as a podcast streaming application that enables the first listener and the one or more second listeners to subscribe to the podcasts, stream podcast episodes, connect and interact with the first listener and the one or more listeners, the podcasters, and podcast featured guests, have a live experience and attach media files to a forum wherein the mobile application is enabled for receiving an invite request from the first listener to the one or more second listeners for the previously recorded podcast, transmitting the invite request to the one or more second listeners; and directing the one or more second listeners to the previously recorded podcast.

In regard to claim 6, the combination of Breaker, Haslam, Schneck, and Singh further teaches wherein said mobile application enables the podcasters to manage their podcasts and corresponding episodes, claim podcasts, respond to the first listener and the one or more second listeners, open chatrooms, close chatrooms, and promote adverts, wherein the mobile application provides for uploading media files into the second region for viewing in response to the one or more feedback options while the podcast is being presented on the graphical user interface, the media files including image, audio, and video, the media files displayed to the first listener, the one or more second listeners, and the podcasters live through the graphical user interface (All cited portions from the rejections of claims 1 and 2 are incorporated herein).

(All cited portions from the rejections of claims 1 and 2 are incorporated herein). 

In regard to claim 8, the combination of Breaker, Haslam, Schneck, and Singh further teaches wherein said mobile application eliminates a need for users to go out of the a podcast environment for feedback about their points of view, wherein the mobile application is enabled for notifying the first listener in response to the feedback if the feedback was directed to the first listener and notifying the podcasters in response to feedback for the previously recorded podcast (All cited portions from the rejections of claims 1 and 2 are incorporated herein).

In regard to claim 9, the combination of Breaker, Haslam, Schneck, and Singh further teaches wherein said mobile application is a centralized source of listener feedback for the podcasters, wherein the mobile application is enabled for causing one or more newly created podcasts of the first series to be displayed on a discover page on the graphical user interface wherein the mobile application is enabled to provide a feedback mechanism on a discover page (All cited portions from the rejections of claims 1 and 2 are incorporated herein. Further, Breaker specifically discusses a discover page for recommendations and therefore a newly uploaded podcast could be included on the discover page).

In regard to claim 10, the combination of Breaker, Haslam, Schneck, and Singh further teaches wherein said technological solutions serve as sources of data to discern opinions of a public podcast community; which is done through surveys on the said technological solutions, wherein the mobile  application provides for moderation of the second region in response to one or more administrative sections by the podcaster (All cited portions from the rejections of claims 1 and 2 are incorporated herein).

9.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breaker: The Social Podcast App, hereinafter referred to as Breaker, supported by Gelbart (Breaker: The Social Podcast App | Fueled, https://fueled.com/blog/breaker-social-podcast-app/, 4/11/2018) and Reich (Meet Breaker, a young podcast app with a social twist, https://www.idownloadblog.com/2017/05/11/breaker-podcast/, 5/11/2017), Haslam (US 2017/0034251 A1), Schneck et al. (US 2020/0007917 A1), Singh et al. (US 2016/0226926 A1), and further in view of Knas et al. (US 10735363 B1) and Mayerhofer et al. (US 2006/0190616 A1). 

In regard to claim 3, the combination of Breaker, Haslam, Schneck, and Singh further teaches wherein algorithms connect people who listen to same podcasts wherein the mobile application provides for receiving a feedback option from the podcaster; and causing at least one visual feature corresponding to the feedback option that has been selected to be displayed in the second region while the podcast is still being presented, the at least one visual feature displayed to the first listener, the one or more second listeners, and the podcasters live through the graphical user interface, wherein the chatroom is one feedback mechanism wherein chatroom is more than just a comment section wherein the podcasters receive feedback about the podcast, pass in information concerning adverts, sponsorship (All cited portions from the rejections of claims 1 and 2 are incorporated herein).
While the combination teaches causing at least one visual feature corresponding to the feedback option that has been selected to be displayed in the second region while the podcast is still being presented, they fail to show the visual feature having a specific color corresponding to the podcaster, as recited in the claims.  Knas teaches a visual feature similar to that of the combination.  In addition, Knas further teaches  
setting conversation messages to a specific color for each participant (Column 6 line 64-Column 7 line 7).
It would have been obvious to one of ordinary skill in the art, having the teachings of Breaker, Haslam, Schneck, Singh, and Knas before him before the effective filing date of the claimed invention, to modify the visual feature taught by the combination to include the the specific color for each participant of Knas, in order to obtain the visual feature having a specific color corresponding to the podcaster.  It would have been advantageous for one to utilize such a combination as aiding a user to distinguish between participants would have been obtained, as suggested by Knas (Column 6 line 64 – Column 7 line 7).
While the combination teaches the mobile application and chatroom, they fail to show the enables the podcasters to receive donations in the said chatroom, as recited in the claims.  Mayerhofer teaches podcasts and user interfaces similar to that of the combination.  In addition, Mayerhofer further teaches 
listeners donating money to podcasters through a mobile tip jar (Paragraph 0192). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Breaker, Haslam, Schneck, Singh, Knas, and Mayerhofer before him before the effective filing date of the claimed invention, to modify the mobile application and chatroom taught by the combination to include the . 

10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breaker: The Social Podcast App, hereinafter referred to as Breaker, supported by Gelbart (Breaker: The Social Podcast App | Fueled, https://fueled.com/blog/breaker-social-podcast-app/, 4/11/2018) and Reich (Meet Breaker, a young podcast app with a social twist, https://www.idownloadblog.com/2017/05/11/breaker-podcast/, 5/11/2017), Haslam (US 2017/0034251 A1), Schneck et al. (US 2020/0007917 A1), Singh et al. (US 2016/0226926 A1), and further in view of Paul et al. (US 2019/0200051 A1).

In regard to claim 4, the combination of Breaker, Haslam, Schneck, and Singh further teaches wherein algorithms are configured to group people from all works of life who are listening to a podcast episode at a same time  together to chat, interact and have a live real-time experience on the said mobile application (All cited portions from the rejections of claims 1 and 2 are incorporated herein). 
While the combination teaches the mobile application, the first listener, the one or more second listeners, and podcast, they fail to show the wherein the mobile application provides a visual feature in a third region, the visual feature corresponding to a number of viewers including the first listener and the one or more second listeners are currently viewing the podcast, as recited in the claims.  Paul teaches a mobile application similar to that of the combination.  In addition, Paul further teaches 
providing a visual feature corresponding a number of current viewers (Fig. 9 A element 930 and Paragraph 0090 lines 1-4). 
. 

11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breaker: The Social Podcast App, hereinafter referred to as Breaker, supported by Gelbart (Breaker: The Social Podcast App | Fueled, https://fueled.com/blog/breaker-social-podcast-app/, 4/11/2018) and Reich (Meet Breaker, a young podcast app with a social twist, https://www.idownloadblog.com/2017/05/11/breaker-podcast/, 5/11/2017), Haslam (US 2017/0034251 A1), Schneck et al. (US 2020/0007917 A1), Singh et al. (US 2016/0226926 A1), and further in view of Rapaport et al. (US 2010/0205541 A1).

In regard to claim 5, while the combination of Breaker, Haslam, Schneck, and Singh teaches the episodes and chatrooms, they fail to show the select episodes having the trending or popular chatrooms and recommends these the trending or popular chatrooms to users to join, as recited in the claims.  Rapaport teaches chatrooms similar to that of the combination.  In addition, Rapaport further teaches  
discovering and suggesting popular/trending chatrooms (Paragraph 0155 and Paragraph 0258).
It would have been obvious to one of ordinary skill in the art, having the teachings of Breaker, Haslam, Schneck, Singh, and Rapaport before him before the effective filing date of the claimed invention, to modify the combination include the discovering and suggesting popular/trending (Paragraph 0013).  

12.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breaker: The Social Podcast App, hereinafter referred to as Breaker, supported by Gelbart (Breaker: The Social Podcast App | Fueled, https://fueled.com/blog/breaker-social-podcast-app/, 4/11/2018) and Reich (Meet Breaker, a young podcast app with a social twist, https://www.idownloadblog.com/2017/05/11/breaker-podcast/, 5/11/2017), Haslam (US 2017/0034251 A1), Schneck et al. (US 2020/0007917 A1), Singh et al. (US 2016/0226926 A1), and further in view of Mayerhofer et al. (US 2006/0190616 A1). 

In regard to claim 11, the combination of Breaker, Haslam, Schneck, and Singh further teaches wherein said website or said web application provide podcasters with the analytics about their podcasts, when and where episodes are being listened to, a number of people chatting and interacting on each episodes of  the podcasts and  a rate at which users respond to adverts in their episodes (All cited portions from the rejections of claims 1 and 2 are incorporated herein). 

listeners donating money to podcasters through a mobile tip jar (Paragraph 0192). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Breaker, Haslam, Schneck, Singh, and Mayerhofer before him before the effective filing date of the claimed invention, to modify the mobile application taught by the combination to include the listeners donating money to podcasters through a mobile tip jar of Mayerhofer, in order to obtain wherein the mobile application is enabled for directing funds from the first listener to the podcasters in response to a donation by the first listener.  It would have been advantageous for one to utilize such a combination as allowing a podcaster to generate income from posting their podcast therefore incentivizing podcasters to provide content. 

13.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breaker: The Social Podcast App, hereinafter referred to as Breaker, supported by Gelbart (Breaker: The Social Podcast App | Fueled, https://fueled.com/blog/breaker-social-podcast-app/, 4/11/2018) and Reich (Meet Breaker, a young podcast app with a social twist, https://www.idownloadblog.com/2017/05/11/breaker-podcast/, 5/11/2017), Haslam (US 2017/0034251 A1), Schneck et al. (US 2020/0007917 A1), Singh et al. (US 2016/0226926 A1), and further in view of Prindle et al. (US 2020/0285440 A1). 

In regard to claim 12, while the combination of Breaker, Haslam, Schneck, and Singh teaches the mobile application, the first series, and the second region, they fail to explicitly show the wherein the mobile application is enabled for causing one or more second series podcasts of a second series with a 
causing one or more second series podcasts of a second series with a relation to a first series to be displayed on a third tabbed section of a region and causing one or more related podcast of one or more second series to be displayed on the third tabbed section of the region (Figs. 33-34 and Paragraphs 0100-0101).
It would have been obvious to one of ordinary skill in the art, having the teachings of Breaker, Haslam, Schneck, Singh and Prindle before him before the effective filing date of the claimed invention, to modify the mobile application taught by the combination to include the causing one or more second series podcasts of a second series with a relation to a first series to be displayed on a third tabbed section of a region and causing one or more related podcast of one or more second series to be displayed on the third tabbed section of the region of Prindle, in order to obtain wherein the mobile application is enabled for causing one or more second series podcasts of a second series with a relation to the first series to be displayed on a third tabbed section of the second region and causing one or more related podcast of one or more second series to be displayed on the third tabbed section of the second region.  It would have been advantageous for one to utilize such a combination as providing mechanisms to navigate to different portions of podcasts. 

Response to Arguments
14.	Applicants arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but are not persuasive. 

The claims were/are not rejected over 35 U.S.C. 101 as being directed towards an abstract idea. The claims are rejected for not being directed towards one of the four categories of patent eligible subject matter. The claims must be directed towards a process, machine, manufacture, or composition of matter, which previously and currently they are not for the reason presented in the above rejection. 

15.	The arguments regarding the prior art rejections have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173